Citation Nr: 1603797	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).

2.  Entitlement to a waiver of overpayment of Post-9/11 GI Bill benefits, to include the validity of the underlying debt.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The appellant was enrolled at the United States Air Force Academy Preparatory School from July 2008 to May 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appellant testified before the undersigned Veterans Law Judge during an October 2011 hearing.  A transcript of the proceeding is associated with the claims folder.  

The appellant's case was remanded by the Board in June 2014 for additional development.  The case has been returned to the Board for review.  

During the pendency of the appeal, the appellant also challenged the validity of the creation of the overpayment.  The question of the validity of the creation of the overpayment or debt may be raised as part of the request for waiver.  38 C.F.R. § 1.911(c).  Therefore, the Board recharacterized the issue on appeal as shown on the title page of this decision.

The appellant submitted additional evidence directly to the Agency of Original Jurisdiction (AOJ) following issuance of the July 2014 Supplemental Statement of the Case and prior to certification of the appeal to the Board.  38 C.F.R. § 19.37(a).  However, such evidence, including the appellant's statements, is either irrelevant or cumulative of the evidence already considered by the AOJ with respect to the issue decided herein.  Therefore, the Board may proceed with a decision.  

The issue of entitlement to a waiver of overpayment of Post-9/11 GI benefits, to include the underlying validity of the debt, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant does not have qualifying active duty service after September 10, 2001 for basic eligibility for educational assistance under the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance under the Post-9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3311, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 21.9520 (2015); VAOPGCPREC 18-94 (October 3, 1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510.  The notification requirements do not apply when the claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b)(1).  The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim.  38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts in this case render the appellant ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to the appellant would substantiate his claim.  Id.  Thus, the notice and assistance requirements are not for application.  

Notwithstanding the above, in June 2014, the Board remanded the appellant's case for additional development.  A remand directive requested that the AOJ contact the appropriate official source to request information regarding "all periods of active duty service since September 10, 2001, including the authority for each period of service and the nature/purpose of each period of service."  The remand directive also requested that the AOJ should specifically request "any relevant personnel records" to include a copy of the appellant's DD Form 214.  Following receipt of records, the AOJ was asked to submit a request to the Department of Defense (DoD) to determine whether the appellant had any periods of service after September 10, 2001, that qualified as service under the Post-9/11 GI Bill.  It was noted that the Department of Defense should consider the appellant's contentions that his enrollment at the United States Air Force Academy Preparatory School (USAFAPS) from July 2008 to May 2009 constituted qualifying service for Post-9/11 GI Bill benefits, the May 2009 correspondence from the Commander of the USAFPS congratulating the appellant on his graduation and completion of the year-long curriculum; the Certificate of Graduation indicating that the appellant successfully completed the USAFAPS program on May 18, 2009, and the appellant's DD Form 214.  

Following the Board's June 2014 remand, the appellant's DD Form 214 was requested and associated with the claims folder.  In e-mail correspondence with the DoD coordinator dated in July 2014, the DoD coordinator addressed the appellant's DD Form 214 and the service shown at the Air Force Academy.  The coordinator stated that the member had "NO" qualifying active duty and it was "NOT" active duty for any VA purpose.  In this respect, the Board acknowledges that the AOJ did not request verification of "all" of the appellant's service after September 10, 2001.  However, review of the evidence does not reflect any other service period other than that shown on the appellant's DD Form 214.  Further, the appellant does not contend that he had any other period of service.  Therefore, there has been substantial compliance with the Board's remand directive concerning a request to an official source for verification of all of the appellant's service after September 10, 2001.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In addition, a July 2014 remand directive requested that the AOJ contact the DoD to address whether the appellant had qualifying service for the purposes of benefits under the Post 9/11 GI Bill, to include specifically considering the appellant's contentions that his enrollment at the USAFAPS from July 2008 to May 2009 constituted qualifying service for Post 9/11 GI Bill benefits, correspondence from the Commander of the USAFAPS congratulating him on his graduation and completion of the year-long curriculum, Certification of Graduation indicating successful completion of the USAFAPS program on May 18, 2009 and the DD Form 214.  In this case, an e-mail inquiry to the DoD coordinator only requested that any qualifying service be verified and included the appellant's name and social security number.  The DoD coordinator then responded, noted review of the DD Form 214, and stated that the appellant had no qualifying active duty.  The Board finds that there was substantial compliance with the Board's July 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Here, consideration of the appellant's statements that his service at the USAFAPS constituted active duty for purposes of establishing basic eligibility for educational assistance under the Post-9/11 GI Bill, the correspondence from the Commander of the USAFAPS congratulating the appellant on his graduation and the Certification of Graduation do not provide any information distinct from that which is provided on the appellant's DD Form 214.  The DD Form 214 shows the appellant's completion of the USAFAPS program and; therefore, the certificate of graduation and congratulations from the Commander of the USAFPS do not provide any additional information that would require specific consideration by the Department of Defense coordinator.  The DD Form 214 already shows that the appellant successfully completed the USAFAPS program.  In addition, the appellant's statements regarding what he was told regarding his entitlement to educational assistance do not require specific consideration by DoD.  The applicable regulations delineate what is considered active duty service for the purposes of education benefits under the Post- 9/11 GI Bill.  Moreover, remanding of the appellant's claim solely for the DoD coordinator to specifically consider his statements would needlessly delay the adjudication of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Board may proceed with a decision on this matter.

Legal Criteria and Analysis

Eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, requires minimum service.  The individual must have served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(b).

Pursuant to 38 U.S.C.A. § 3301(1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training.  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10. See 38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(1)(C).

However, any period of active duty service during which an individual served as a cadet or midshipman at one of the service academies is not considered active duty on which an individual's entitlement to educational assistance is based.  38 U.S.C.A. § 3002(6) (d).  The following periods of service also shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance is based: (1) A period of service on active duty of an officer pursuant to an agreement under section 2107(b) of title 10; (2) A period of service on active duty of an officer pursuant to an agreement under section 4348, 6959, or 9348 of title 10 or section 182 of title 14; (3) A period of service that is terminated because of a defective enlistment and induction based on -- (A) the individual's being a minor for purposes of service in the Armed Forces; (B) an erroneous enlistment or induction; or (C) a defective enlistment agreement.  38 U.S.C.A. § 3311(d).

The Board observes that the VA Office of General Counsel held that "[c]haracterization of an individual's service at the USAFAPS for purposes of entitlement to veterans' benefits depends on the status in which the individual enters the USAFAPS.  Service by an individual who attends the USAFAPS as a reservist called to active duty for the sole purpose of attending the USAFAPS constitutes "active duty for training."  This includes persons who are enlisted directly from civilian life or from the Air National Guard for the sole purpose of attending the USAFAPS, as well as members of reserve components who are called to active duty for this purpose.  Service by an enlisted active duty service member who is reassigned to the USAFAPS without a release from active duty constitutes a continuation of the service member's 'active duty.'"  VAOPGCPREC 18-94 (October 3, 1994).

Turning to the facts of this case, the appellant entered service on July 16, 2008.  He attended the USAFAPS in cadet status from July 16, 2008 to May 20, 2009.  The appellant's DD Form 214 from his service at the USAFAPS indicates that he was honorably discharged from that period of service.  It further indicates that he had no prior active or inactive military service, which leads the Board to conclude that he entered the USAFAPS as a civilian.  Indeed, neither the evidence nor the appellant indicated that he had any other period of service before or after his attendance at USAFAPS.  Pursuant to VAOPGCPREC 18-94, when a person is enlisted directly into the USAFAPS from civilian life for the sole purpose of attending the USAFAPS, such service constitutes active duty for training as opposed to active duty service.  Accordingly, the Board concludes that the appellant's period of service at the USAFAPS from July 16, 2008 to May 20, 2009 is not a period of active duty service on which his eligibility to educational assistance under the Post-9/11 GI Bill may be based. 

In so deciding, the Board acknowledges that the M22-4, Part III, Chapter 3, Paragraph 3.13(b) states that service at an Army, Navy, or Air Force preparatory school is considered active duty.  However, it also contains the following NOTE: "In 1994, the General Counsel  affirmed the previous decision that characterizations of an individual's service at the U.S. Air  Force Academy Preparatory School for purposes of entitlement to veterans' benefits depends upon the status in which the individual enters this school.  Service by an individual attending this school as a reservist called to active duty for the sole purpose of attending this school constitutes 'active duty for training' and not active duty.  Service by an enlisted person on active duty who is reassigned to this school without a release from active duty constitutes a continuation of that enlisted person's active duty."

In light of the foregoing, as there is no indication that the appellant attended USAFAPS as an enlisted person on active duty who was reassigned to the school without a release from active duty, the appellant's service is not active duty service for the purpose of establishing eligibility to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3002(6)(d).  But see 38 U.S.C.A. § 101(21)(D).  

The Board acknowledges the appellant's contention that he was told at the USAFAPS that he was entitled to benefits under the Post-9/11 GI Bill based on his service at the USAFAPS. While he is competent to report what he was told and the Board finds him credible in that regard, the aforementioned statutes and regulations establishing eligibility to educational assistance under the Post-9/11 GI Bill are controlling and dispositive in this case.

Moreover, the DoD coordinator confirmed in July 2014, that the appellant did not have a qualifying period of service for the Post-9/11 GI Bill benefits.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

While the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In light of the foregoing, the Board finds that the appellant does not have the requisite qualifying active duty for the purpose of entitlement to basic eligibility for educational assistance under the Post-9/11 GI Bill and the claim must be denied as a matter of law.  As the law, and not the facts, determines the outcome of this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to basic eligibility for educational assistance under the Post-9/11 GI Bill is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision of waiver of indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2015).  In this regard, the Statement of the Case briefly discussed that the appellant was not entitled to Post- 9/11 GI education benefits and that the debt assessed was "valid and due and owing."  There was no discussion of the calculation of the debt.  The appellant's representative addressed the validity of the debt in the brief and stated that the validity of the debt was not properly calculated as the appellant successfully completed his coursework at the College of St. Scholastica.  Under these circumstances, the Board must remand the matter for consideration as to whether the overpayment was validly created, to include whether the calculated amount is correct.  As the issue of entitlement to a waiver is dependent on whether the overpayment was validly created, adjudication of the issue of entitlement to a waiver must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Further, the Statement of the Case and Supplemental Statement of the Case did not provide the applicable statues and regulations relevant to a waiver.  38 C.F.R. §§ 19.29, 19.31.  Accordingly, on remand, the Supplemental Statement of the Case must include the relevant statutes and regulations.   


Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue as to whether the overpayment of Post-911 GI Bill benefits was validly created, to include calculation of the debt.  Notice of the determination, and his appellate rights, should be provided.
 
 2.  If the overpayment is found to have been properly created, the appellant should be provided an opportunity to submit additional evidence with respect to the validity of the debt, as well as his request for waiver of recovery of the overpayment, including a current and complete Financial Status Report. 
 
 3.  Thereafter, the issue of entitlement to a waiver, must be readjudicated, if in order.  If any benefit sought remains denied, a Supplemental Statement of the Case must be issued, to include the relevant statues and regulations regarding waivers.  A copy of the Supplemental Statement of the Case must be provided to the appellant and his representative and provided an appropriate amount of time for response.  Thereafter, return the case to the Board, if in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


